UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark one) X Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended March 31, 2010 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-11720 Air T, Inc. (Exact name of registrant as specified in its charter) Delaware52-1206400 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3524 Airport Road, Maiden, North Carolina28650 (Address of principal executive offices, including zip code) (828) 464 –8741 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of Each Exchange on Which Registered Common Stock, par value $0.25 per share The NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act) Large Accelerated Filer Accelerated Filer Non-Accelerated FilerSmaller Reporting CompanyX (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes NoX The aggregate market value of voting stock held by non-affiliates of the registrant based upon the closing price of the common stock on September 30, 2009 was approximately $21,967,000.As of June 4, 2010, 2,431,326 shares of common stock were outstanding. Documents Incorporated By Reference Portions of the Company’s definitive proxy statement for its 2010 annual meeting of stockholders are incorporated by reference into Part III of this Form 10-K. AIR T, INC. AND SUBSIDIARIES 2-K TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 9A(T). Controls and Procedures 32 Item 9B Other Information 33 PART III Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accounting Fees and Services 33 PART IV Item 15. Exhibits and Financial Statement Schedules 34 Signatures 36 2 PART I Item 1.Business. Air T, Inc., incorporated under the laws of the State of Delaware in 1980 (the “Company”), operates wholly owned subsidiaries in three industry segments.The overnight air cargo segment, comprised of its Mountain Air Cargo, Inc. (“MAC”) and CSA Air, Inc. (“CSA”) subsidiaries, operates in the air express delivery services industry.The ground equipment sales segment, comprised of its Global Ground Support, LLC (“GGS”) subsidiary, manufactures and provides mobile deicers and other specialized equipment products to passenger and cargo airlines, airports, the military and industrial customers.The ground support services segment, comprised of its Global Aviation Services, LLC (“GAS”) subsidiary, provides ground support equipment maintenance and facilities maintenance services to domestic airlines and aviation service providers. For the fiscal year ended March 31, 2010, the Company’s air cargo segment accounted for approximately 48% of the Company’s consolidated revenues, the ground equipment sales segment accounted for 41% of consolidated revenues and the ground support services segment accounted for 11% of consolidated revenues.The Company’s air cargo services are provided primarily to one customer, FedEx Corporation (“FedEx”).Certain financial data with respect to the Company’s three segments are set forth in Note 16 of Notes to Consolidated Financial Statements included under Part II, Item 8 of this report. The principal place of business of the Company and MAC is 3524 Airport Road, Maiden, North Carolina; the principal place of business of CSA is Iron Mountain, Michigan and the principal place of business for GGS and GAS is Olathe, Kansas.The Company maintains an Internet website at http://www.airt.net and posts links to its SEC filings on its website. Overnight Air Cargo Services. MAC and CSA provide small package overnight airfreight delivery services on a contract basis throughout the eastern half of the United States and the Caribbean.MAC and CSA’s revenues are derived principally pursuant to “dry-lease” service contracts with FedEx.Under the dry-lease service contracts, FedEx leases its aircraft to MAC and CSA for a nominal amount and pays a monthly administrative fee to MAC and CSA to operate the aircraft.Under these contracts, all direct costs related to the operation of the aircraft (including fuel, outside maintenance, landing fees and pilot costs) are passed through to FedEx without markup. As of March 31, 2010, MAC and CSA had an aggregate of 80 aircraft under agreements with FedEx.Separate agreements cover the three types of aircraft operated by MAC and CSA for FedEx Cessna Caravan, ATR-42 and ATR-72.Pursuant to such agreements, FedEx determines the schedule of routes to be flown by MAC and CSA.For the fiscal year ended March 31, 2010, MAC’s routes were primarily in the southeastern United States and the Caribbean and CSA’s routes were primarily in the upper Midwest region of the United States. Agreements with FedEx are renewable on two to five-year terms and may be terminated by FedEx any time upon 30 days’ notice.The Company believes that the short term and other provisions of its agreements with FedEx are standard within the airfreight contract delivery service industry.Revenues from MAC and CSA’s contracts with FedEx accounted for approximately 48% and 47% of the Company’s consolidated revenue for the fiscal years ended March 31, 2010 and 2009, respectively.Loss of FedEx as a customer would have a material adverse effect on the Company.FedEx has been a customer of the Company since 1980.MAC and CSA are not contractually precluded from providing services to other parties and MAC occasionally provides third party maintenance services to other airline customers and the U. S. military. MAC and CSA operate under separate aviation certifications.MAC is certified to operate under Part 121, Part 135 and Part 145 of the regulations of the Federal Aviation Administration (the “FAA”).These certifications permit MAC to operate and maintain aircraft that can carry up to 18,000 pounds of cargo and provide maintenance services to third party operators.CSA is certified to operate and maintain aircraft under Part 135 of the FAA regulations.This certification permits CSA to operate aircraft with a maximum cargo capacity of 7,500 pounds. 3 MAC and CSA, together, operated the following FedEx owned cargo aircraft as of March 31, 2010: Type of Aircraft Model Year Form of Ownership Number of Aircraft Cessna Caravan 208B (single turbo prop) 1985-1996 Dry lease 65 ATR-42 (twin turbo prop) Dry lease 10 ATR-72 (twin turbo prop) Dry lease 5 80 The schedule above compares with 82 and 89 aircraft operated as of March 31, 2009 and 2008, respectively. The Cessna Caravan 208B aircraft are maintained on FAA approved inspection programs.The inspection intervals range from 100 to 200 hours.The current overhaul period on the Cessna aircraft is 7,500 hours. The ATR-42 and ATR-72 aircraft are maintained under a FAA Part 121 maintenance program.The program consists of A and C service checks as well as calendar checks ranging from weekly to 12 years in duration.The engine overhaul period is “on condition”. The Company operates in a niche market within a highly competitive contract cargo carrier market.MAC and CSA are two of seven carriers that operate within the United States as FedEx feeder carriers.MAC and CSA are benchmarked against the other five FedEx feeders, based on safety, reliability, compliance with Federal, state and applicable foreign regulations, price and other service related measurements.Accurate industry data is not available to indicate the Company’s position within its marketplace (in large measure because all of the Company’s direct competitors are privately held), but management believes that MAC and CSA, combined, constitute the largest contract carrier of the type described immediately above. FedEx conducts periodic audits of CSA and MAC, and these audits are an integral part of the relationship between the carrier and FedEx.The audits test adherence to the Aircraft Dry Lease and Service Agreement and assess the carrier’s overall internal control environment, particularly as related to the processing of invoices of FedEx-reimbursable costs.The scope of these audits typically extends beyond simple validation of invoice data against the third-party supporting documentation.The audit teams generally investigate the operator’s processes and procedures for strong internal control procedures.The Company believes satisfactory audit results are critical to maintaining its relationship with FedEx.The audits conducted by FedEx are not designed to provide any assurance with respect to the Company’s financial statements, and investors, in evaluating the Company’s financial statements, may not rely in any way on any such examination of the Company or any of its subsidiaries. The Company’s air cargo operations are not materially seasonal. Aircraft Deice and Other Specialized Industrial Equipment Products. In August 1997, the Company organized GGS and acquired the Simon Deicer Division of Terex Aviation Ground Equipment.GGS is located in Olathe, Kansas and manufactures, sells and services aircraft ground support and other specialized equipment sold to domestic and international passenger and cargo airlines, ground handling companies, the U.S. Air Force and Navy, airports and industrial customers.Since its inception, GGS has diversified its product line to include additional models of aircraft deicers, scissor-type lifts, military and civilian decontamination units, glycol recovery vehicles and other specialized types of equipment.In the fiscal year ended March 31, 2010, sales of deicing equipment accounted for approximately 77% of GGS’s revenues, compared to 85% in the prior fiscal year. In the manufacture of its ground service equipment, GGS assembles components acquired from third-party suppliers.Components are readily available from a number of different suppliers.The primary components are the chassis (which is a commercial medium or heavy-duty truck), fluid storage tanks, a boom system, fluid delivery system and heating equipment.The price of these components is influenced by raw material costs, principally high-strength steels and stainless steel.GGS utilizes continuous improvements and other techniques to improve efficiencies and designs to minimize product price increases to its customers, to respond to regulatory changes, such as emission standards, and to incorporate technological improvements to enhance the efficiency of GGS’s products.Improvements include the development of single operator mobile deicing units to replace units requiring two operators, a premium deicing blend system for which GGS has applied for a patent and a more efficient forced-air deicing system. 4 GGS manufactures five basic models of mobile deicing equipment with capacities ranging from 700 to 2,800 gallons.GGS also offers fixed-pedestal-mounted deicers.Each model can be customized as requested by the customer, including single operator configuration, fire suppressant equipment, open basket or enclosed cab design, a patented forced-air deicing nozzle and on-board glycol blending system to substantially reduce glycol usage, color and style of the exterior finish.GGS also manufactures five models of scissor-lift equipment, for catering, cabin service and maintenance service of aircraft, and has developed a line of decontamination equipment, glycol recovery vehicles and other special purpose mobile equipment. GGS competes primarily on the basis of the quality and reliability of its products, prompt delivery, service and price.The market for aviation ground service equipment is highly competitive and directly related to the financial health of the aviation industry, weather patterns and changes in technology. GGS’s mobile deicing equipment business has historically been seasonal.The Company has continued its efforts to reduce GGS’s seasonal fluctuation in revenues and earnings by broadening its international and domestic customer base and its product line.In June 1999, GGS was awarded a four-year contract to supply deicing equipment to the United States Air Force.GGS was awarded two three-year extensions of that contract through June 2009.On July 15, 2009, the Company announced that GGS had been awarded a new contract to supply deicing trucks to the United States Air Force.The contract award was for one year with four additional one-year extension options that may be exercised by the United States Air Force. Revenue from GGS’s contract with the United States Air Force accounted for approximately 21% and 23% of the Company’s consolidated revenue for the fiscal years ended March 31, 2010 and 2009, respectively, which revenue was attributable to orders under the prior multi-year contract with the United States Air Force. Ground Support Equipment and Airport Facility Maintenance Services. GAS was formed in September 2007 to operate the ground support equipment and airport facility maintenance services business of the Company.GAS has numerous maintenance services contracts with large domestic airlines under which GAS provides ground support equipment and airport facility maintenance services at a number of locations. Approximately 64% of GAS’s revenue in the fiscal year ended March 31, 2010 was derived from services under a contract with Delta Airlines, compared to approximately 70% in the fiscal year ended March 31, 2009.The contract was originally signed with Northwest Airlines and expires in December 2010.Northwest Airlines subsequently merged with Delta Airlines and GAS continues to operate under the contract.We have recently submitted a bid to Delta to continue providing services at the majority of our existing locations as well as additional locations.We are unable to determine at this time, what the results will be from this competitive bid process. GAS is a relatively new provider in its industry segment and competes primarily on the basis of the quality, reliability and pricing of its services.The market for ground support equipment and airport facility maintenance services is highly competitive and directly related to the financial health of the aviation industry. GAS’s maintenance service business is not materially seasonal. Backlog. The Company’s backlog for its continuing operations consists of “firm” orders supported by customer purchase orders for the equipment and services sold by GGS.At March 31, 2010, the Company’s backlog of orders was $1.3 million, all of which the Company expects to be filled in the fiscal year ending March 31, 2011.The backlog reported at March 31, 2010 does not include orders for $4.6 million received in May and June 2010 under the new contract with the United States Air Force.At March 31, 2009, the Company’s backlog of orders was $8.4 million.The backlog reported at March 31, 2009 did not include an order for $11.9 million which was received from the United States Air Force on May 4, 2009. 5 Governmental Regulation. The Department of Transportation (“DOT”) has the authority to regulate economic issues affecting air service.The DOT has authority to investigate and institute proceedings to enforce its economic regulations, and may, in certain circumstances, assess civil penalties, revoke operating authority and seek criminal sanctions. In response to the terrorist attacks of September 11, 2001, Congress enacted the Aviation and Transportation Security Act (“ATSA”) of November 2001.ATSA created the Transportation Security Administration (“TSA”), an agency within the DOT, to oversee, among other things, aviation and airport security.In 2003, TSA was transferred from the DOT to the Department of Homeland Security, however the basic mission and authority of TSA remain unchanged.ATSA provided for the federalization of airport passenger, baggage, cargo, mail, and employee and vendor screening processes. Under the Federal Aviation Act of 1958, as amended, the FAA has safety jurisdiction over flight operations generally, including flight equipment, flight and ground personnel training, examination and certification, certain ground facilities, flight equipment maintenance programs and procedures, examination and certification of mechanics, flight routes, air traffic control and communications and other matters.The Company has been subject to FAA regulation since the commencement of its business activities.The FAA is concerned with safety and the regulation of flight operations generally, including equipment used, ground facilities, maintenance, communications and other matters.The FAA can suspend or revoke the authority of air carriers or their licensed personnel for failure to comply with its regulations and can ground aircraft if questions arise concerning airworthiness.The FAA also has power to suspend or revoke for cause the certificates it issues and to institute proceedings for imposition and collection of fines for violation of federal aviation regulations.The Company, through its subsidiaries, holds all operating airworthiness and other FAA certificates that are currently required for the conduct of its business, although these certificates may be suspended or revoked for cause.The FAA periodically conducts routine reviews of MAC and CSA’s operating procedures and flight and maintenance records. The FAA has authority under the Noise Control Act of 1972, as amended, to monitor and regulate aircraft engine noise.The aircraft operated by the Company are in compliance with all such regulations promulgated by the FAA.Moreover, because the Company does not operate jet aircraft, noncompliance is not likely.Such aircraft also comply with standards for aircraft exhaust emissions promulgated by the Environmental Protection Agency pursuant to the Clean Air Act of 1970, as amended. Because of the extensive use of radio and other communication facilities in its aircraft operations, the Company is also subject to the Federal Communications Act of 1934, as amended. Maintenance and Insurance. The Company, through its subsidiaries, is required to maintain the aircraft it operates under the appropriate FAA and manufacturer standards and regulations. The Company has secured public liability and property damage insurance in excess of minimum amounts required by the United States Department of Transportation.The Company has also obtained all-risk hull insurance on Company-owned aircraft. The Company maintains cargo liability insurance, workers’ compensation insurance and fire and extended coverage insurance for leased as well as owned facilities and equipment.In addition, the Company maintains product liability insurance with respect to injuries and loss arising from use of products sold and services provided by GGS and GAS. 6 Employees. At March 31, 2010, the Company and its subsidiaries had 455 full-time and full-time-equivalent employees.None of the employees of the Company or any of its subsidiaries are represented by labor unions.The Company believes its relations with its employees are good. Item 1ARisk Factors. The following risk factors, as well as other information included in the Company’s Annual Report on Form 10-K, should be considered by investors in connection with any investment in the Company’s common stock.As used in this Item, the terms “we,” “us” and “our” refer to the Company and its subsidiaries. Risks Related to Our Dependence on Significant Customers We are significantly dependent on our contractual relationship with FedEx Corporation, the loss of which would have a material adverse effect on our business, results of operations and financial position. In the fiscal year ended March 31, 2010, 48% of our consolidated operating revenues, and 100% of the operating revenues for our overnight air cargo segment, arose from services we provided to FedEx.Our agreements with FedEx are renewable on two to five-year terms and may be terminated by FedEx at any time upon 30 days’ notice.FedEx has been a customer of the Company since 1980.The loss of these contracts with FedEx would have a material adverse effect on our business, results of operations and financial position. Because of our dependence on FedEx, we are subject to the risks that may affect FedEx’s operations. Because of or dependence on FedEx, we are subject to the risks that may affect FedEx’s operations.These risks are discussed in “Management’s Discussion and Analysis of Results of Operations and Financial Condition—Risk Factors” in FedEx Corporation’s Annual Report on Form 10-K for the fiscal year ended May 31, 2009.These risks include: · Economic conditions in the global markets in which it operates; · Dependence on its strong reputation and value of its brand; · Potential changes in labor laws that could make it easier for labor organizations to organize groups of their employees; · Heavy reliance upon technology, including the internet; · The price and availability of fuel; · Intense competition from other providers of transportation services, especially during the current global recession; · The impact of any international conflicts or terrorist activities on the United States and global economies in general, the transportation industry in particular, and what effects these events will have on the cost and demand for its services; · Any impacts on its business resulting from new domestic or international government laws and regulation, including regulatory actions affecting aviation rights, security requirements, tax, accounting, environmental or labor rules; · Widespread outbreak of an illness or other communicable disease or any other public health crisis; and · Adverse weather conditions or natural disasters. A material reduction in the aircraft we fly for FedEx could materially adversely affect on our business and results of operations. Under our agreements with FedEx, we are not guaranteed a number of aircraft or routes we are to fly.In the past year, the number of aircraft we operate for FedEx has decreased from 82 to 80 aircraft, due to a variety of factors beyond our Company’s control.Our compensation under these agreements, including our administrative fees, depends on the number of aircraft leased to us by FedEx.Any material permanent reduction in the aircraft we operate could materially adversely affect our business and results of operations.A temporary reduction could materially adversely affect our results of operations for that period. 7 Our agreement with the United States Air Force is for one year with four additional one-year extension options. In the fiscal years ended March 31, 2010 and 2009, approximately 21% and 23%, respectively, of our consolidated operating revenues arose from sales of deicing equipment to the United States Air Force under a long-term contract.This initial four-year contract, awarded in 1999, was extended for two additional three-year periods, and expired in June 2009.On July 15, 2009, the Company announced that GGS had been awarded a new contract to supply deicing trucks to the United States Air Force.The contract award was for one year with four additional one-year extension options that may be exercised by the United States Air Force.During the year ended March 31, 2010, GGS received no orders under this new contract.However, in May and June 2010, GGS received orders for $4.6 million under this new contract.In the event that the United States Air Force does not award the additional extension options or does not increase purchasing activity under this contract, our revenues from sales of ground support equipment are likely to decrease unless we are successful in obtaining customer orders from other sources that can replace the equipment sold to the Air Force.In addition, sales of deicing equipment to the Air Force have enabled GGS to ameliorate the seasonality of our ground support equipment business.Thus, if the extension options with the Air Force are not renewed and ordering levels do not increase; seasonal patterns for this business may re-emerge. Our Ground Support Equipment and Airport Facility Maintenance Services Segment is highly dependent on its contract with one major customer. A significant portion of GAS’s revenue, 64% in the fiscal year ended March 31, 2010, was derived from services under a contract with Delta Airlines.The contract was originally signed with Northwest Airlines and expires in December 2010.Northwest Airlines subsequently merged with Delta Airlines and GAS continues to operate under the contract.We have recently submitted a bid to Delta to continue providing services at the majority of our existing locations as well as additional locations.We are unable to determine at this time, what the results will be from this competitive bid process.If we are unsuccessful in the bid process with Delta Airlines or are awarded a reduced number of locations serviced, it could materially adversely impact this business segment. Other Business Risks Our revenues for aircraft maintenance services fluctuate based on the heavy maintenance check schedule, which is based on aircraft usage, for aircraft flown by our overnight air cargo operations. Our maintenance revenues fluctuate based on the level of heavy maintenance checks performed on aircraft operated by our air cargo operations.If the number of aircraft operated for FedEx continues to decrease, we would likely experience fewer maintenance hours and consequently, less maintenance revenue. Incidents or accidents involving products and services that we sell may result in liability or otherwise adversely affect our operating results for a period. Incidents or accidents may occur involving the products and services that we sell.While we maintain products liability and other insurance in amounts we believe are customary and appropriate, and may have rights to pursue subcontractors in the event that we have any liability in connection with accidents involving products that we sell, it is possible that in the event of multiple accidents the amount of our insurance coverage would not be adequate. The suspension or revocation of FAA certifications could have a material adverse effect on our business, results of operations and financial condition. Our air cargo operations are subject to regulations of the FAA.The FAA can suspend or revoke the authority of air carriers or their licensed personnel for failure to comply with its regulations and can ground aircraft if questions arise concerning airworthiness.The FAA also has power to suspend or revoke for cause the certificates it issues and to institute proceedings for imposition and collection of fines for violation of federal aviation regulations.Our air cargo subsidiaries, MAC and CSA, operate under separate FAA certifications.Although it is possible that, in the event that the certification of one of our subsidiaries was suspended or revoked, flights operated by that subsidiary could be transferred to the other subsidiary, we can offer no assurance that we would be able to transfer flight operations in that manner.Accordingly, the suspension or revocation of any one of these certifications could have a material adverse effect our business, results of operations and financial position.The suspension or revocation of all of these certifications would have a material adverse effect on our business, results of operations and financial position. 8 Sales of deicing equipment can be affected by weather conditions. Our deicing equipment is used to deice commercial and military aircraft.The extent of deicing activity depends on the severity of winter weather.Mild winter weather conditions permit airports to use fewer deicing units, since less time is required to deice aircraft in mild weather conditions. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. The Company leases the Little Mountain Airport in Maiden, North Carolina from a corporation whose stock is owned in part by William H. Simpson, an officer and director of the Company, John Gioffre, a director of the Company, and the estate of David Clark, of which, Walter Clark, the Company’s chairman and Chief Executive Officer, is a co-executor and beneficiary, and Allison Clark, a director, is a beneficiary.The facility consists of approximately 68 acres with one 3,000 foot paved runway, approximately 20,000 square feet of hangar space and approximately 12,300 square feet of office space.The operations of the Company and MAC are headquartered at this facility.The lease for this facility was recently extended through May 31, 2012 at a monthly rental payment of $13,689, with an additional two-year option available through May 2014.The lease agreement provides that the Company shall be responsible for maintenance of the leased facilities and for utilities, taxes and insurance. The Company also leases approximately 1,950 square feet of office space and approximately 4,800 square feet of hangar space at the Ford Airport in Iron Mountain, Michigan.CSA’s operations are headquartered at these facilities which are leased from a third party under an annually renewable agreement. The Company leases approximately 53,000 square feet of a 66,000 square foot aircraft maintenance facility located in Kinston, North Carolina under an agreement that extends through January 2018.This lease is cancelable under certain conditions at the Company’s option. The Company currently considers the lease to be cancelable and has calculated rent expense under the current lease term. GGS leases a 112,500 square foot production facility in Olathe, Kansas.The facility is leased, from a third party, under a lease agreement, which expires in August 2010.GGS is currently negotiating the renewal of this lease. As of March 31, 2010, the Company leased hangar, maintenance and office space from third parties at a variety of other locations, at prevailing market terms. The table of aircraft presented in Item 1 lists the aircraft operated by the Company’s subsidiaries and the form of ownership. Item 3.Legal Proceedings. The Company and its subsidiaries are subject to legal proceedings and claims that arise in the ordinary course of their business.No material litigation or other material claim is presently pending against the Company. Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted to a vote of security holders during the fourth quarter of the fiscal year covered by this report. 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock is publicly traded on the NASDAQ Stock Market under the symbol “AIRT.” As of March 31, 2010 the number of holders of record of the Company’s Common Stock was 254.The range of high and low sales price per share for the Company’s common stock on the Nasdaq Stock Market from April 2008 through March 2010 is as follows: Fiscal Year Ended March 31, High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter The Company’s Board of Directors has adopted a policy to pay a regularly scheduled annual cash dividend in the first quarter of each fiscal year.On May 19, 2010, the Company declared a cash dividend of $0.33 per common share payable on June 25, 2010 to stockholders of record on June 4, 2010. Item 6.Selected Financial Data. (In thousands, except per share amounts) Year Ended March 31, Statements of Operations Data: Operating revenues Net earnings Basic earnings per share Diluted earnings per share Dividend paid per share Balance sheet data (at period end): Total assets Long-term debt, including current portion 21 Stockholders' equity 10 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview The Company operates in three business segments.The overnight air cargo segment, comprised of its Mountain Air Cargo, Inc. (“MAC”) and CSA Air, Inc. (“CSA”) subsidiaries, operates in the air express delivery services industry.The ground equipment sales segment, comprised of its Global Ground Support, LLC (“GGS”) subsidiary, manufactures and provides mobile deicers and other specialized equipment products to passenger and cargo airlines, airports, the U. S. military and industrial customers.The ground support services segment, comprised of its Global Aviation Services, LLC (“GAS”) subsidiary, provides ground support equipment maintenance and facilities maintenance services to domestic airlines and aviation service providers.Each business segment has separate management teams and infrastructures that offer different products and services.The Company evaluates the performance of its operating segments based on operating income. Following is a table detailing revenues by segment and by major customer category: (In thousands) Year Ended March 31, Overnight Air Cargo Segment: FedEx $ 48
